DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/14/2022 with respect to the rejection of the claims under 35 USC 112a and 35 USC 112b. Specifically the claims have been amended to overcome the antecedent basis issues. Applicant argues that the specification provides adequate details for claims 2-4 and 8. The cited specification sections provides adequate details and the previous rejections are withdrawn. 
Note regarding the previous rejection of claim 20. The previous office action failed to provide a citation and reasoning for “wherein the interaction comprises scattering of the entangled photons by the material and the entangled photons linearize absorption in the multiphoton nonlinear process”. Therefore, the previous rejection of claim 20 is withdrawn.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with G. Brendan Serapiglia Reg. No. 65177 on 04/28/2022.

The application has been amended as follows: 

1. (CURRENTLY AMENDED) A source of entangled photons, comprising:
a waveguide implemented in a nonlinear material outputting entangled photons, comprising parametrically downconverted entangled photons, in response to continuous wave pump photons irradiating the waveguide; and
the nonlinear material comprising a spatially varying dielectric nonlinear susceptibility varying along the propagation direction of the pump photons in the waveguide, with the spatially varying dielectric nonlinear susceptibility phase matching the pump photons and the parametrically downconverted entangled photons so as to output simulating one or more pulsed photons in performing a multiphoton nonlinear process 

2.   (CURRENTLY AMENDED) The source of claim 1, wherein the spatially varying dielectric nonlinear susceptibility is tailored so that the entangled photons comprise time-energy entangled photons

3. (CURRENTLY AMENDED) The source of claim 1, wherein the spatially varying dielectric nonlinear susceptibility tailors quantum correlations of the entangled photons so the entangled photons have a temporal property of the pulsed photons in performing the multiphoton nonlinear process.

4. (CURRENTLY AMENDED) The source of claim 1, wherein:
the multiphoton nonlinear process comprises absorption or scattering of the entangled photons by a material, and
the spatially varying dielectric nonlinear susceptibility is configured 


cross section matching that of one photon linear processes of one or more pulses of light by the material.

21. (CURRENTLY AMENDED) A source of entangled photons, comprising: a waveguide implemented in a nonlinear material outputting entangled photons,
comprising parametrically downconverted entangled photons, in response to continuous wave pump photons irradiating the waveguide; and
the nonlinear material comprising a spatially varying dielectric nonlinear susceptibility varying along the propagation direction of the pump photons in the waveguide, wherein:
the spatially varying dielectric nonlinear susceptibility phase matches the pump photons and the parametrically downconverted entangled photons, and

the entangled photons comprising time-energy entangled photons simulating one or more pulsed photons performing a  in an application,
the entangled photons having a temporal property of the pulsed photons in performing the multiphoton nonlinear process,
the multiphoton nonlinear process comprising absorption or scattering of the entangled photons by a material and the entangled photons absorbed or scattered by the material with an absorption or scattering cross section matching that of one photon linear processes of one or more pulses of light by the material, or
the entangled photons having a wider bandwidth simulating the pulsed photons performing the multiphoton nonlinear process.

Reasons for Allowance
Claims 1-21 allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the nonlinear material comprising a spatially varying dielectric nonlinear susceptibility varying along the propagation direction of the pump photons in the waveguide, with the spatially varying dielectric nonlinear susceptibility phase matching the pump photons and the parametrically downconverted entangled photons  so as to output the entangled photons simulating one or more pulsed photons in performing a multiphoton nonlinear process for an application.” in combination with the remaining limitations of the claim.
Regarding claim 20, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the nonlinear material comprising a spatially varying dielectric nonlinear susceptibility comprising a polarity varying along a propagation direction of the pump photons in the waveguide, the spatially varying dielectric nonlinear susceptibility phase matching the pump photons and the phase matching tailoring an efficiency of the entangled photons in performing a multiphoton nonlinear process comprising an interaction of the material with the entangled photons; and wherein the interaction comprises scattering of the entangled photons by the material and the entangled photons linearize absorption in the multiphoton nonlinear process.” in combination with the remaining limitations of the claim.
Regarding claim 21, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “spatially varying nonlinear susceptibility is defined by adjacent regions comprising a first region and a second region of the waveguide, each of the adjacent regions comprising a unit cell having different orientation of a nonlinear susceptibility, and a distance between center C1 of the first region and the center C2 of the second region is changed between a beginning and an end of the waveguide to form at least one of: the entangled photons comprising time-energy entangled photons simulating one or more pulsed photons performing a multiphoton nonlinear process in an application, the entangled photons having a temporal property of the pulsed photons in performing the multiphoton nonlinear process, the multiphoton nonlinear process comprising absorption or scattering of the entangled photons by a material and the entangled photons absorbed or scattered by the material with an absorption or scattering cross section matching that of one photon linear processes of one or more pulses of light by the material, or the entangled photons having a wider bandwidth simulating the pulsed photons performing the multiphoton nonlinear process.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877